     Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 1 of 15 PageID #: 20




AES:SPN/LHE:JEA:CJN
F. #2015R01670

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                   INFORMATION

         - against -                                       Cr. No. 21cr273 (PKC)
                                                           (T. 18, U.S.C., §§ 1956(h), 982(a)(1),
BANK JULIUS BAER & CO. LTD.,                                982(b)(1) and 3551 et seq.; T. 21, U.S.C.,
                                                            § 853(p))
                           Defendant.

---------------------------X

THE UNITED STATES CHARGES:

                 At all times relevant to this Information, unless otherwise stated:

I.       The Defendant and Relevant Individuals and Entities

                 1.     From in or about and between February 2013 and May 27, 2015 (the

“relevant period”), the defendant BANK JULIUS BAER & CO. LTD. (“BJB” or “the Bank”)

was a multinational financial services company organized and based in Zurich, Switzerland.

During the relevant period, the stock of BJB’s parent company was listed on the SIX Swiss

Exchange, and the Bank was supervised by the Swiss Financial Market Supervisory Authority.

                 2.     Jorge Luis Arzuaga was an Argentine national and, in or about and

between June 2012 and May 2015, was a relationship manager in the Bank’s offices in

Montevideo, Uruguay and Zurich, Switzerland. From approximately 2001 to 2012, Arzuaga

worked as a relationship manager at other Swiss banks in Buenos Aires, Argentina and Zurich,

including Swiss Bank #1 and Swiss Bank #2, entities the identities of which are known to the

United States and to the Bank.
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 2 of 15 PageID #: 21

                                                                                                   2

               3.      Supervisor #1, an individual whose identity is known to the United States

and to the Bank, was, during the relevant period, employed in a supervisory role at BJB relating

to South and Central America business. Supervisor #1 directly supervised Arzuaga during the

relevant period.

               4.      Supervisor #2, an individual whose identity is known to the United States

and to the Bank, was, during the relevant period, a senior supervisor at BJB with oversight

responsibilities including South and Central America business. Supervisor #2 directly

supervised Supervisor #1 during the relevant period and was a member of BJB’s executive

board.

               5.      Torneos y Competencias, S.A. (“Torneos”) was a sports media and

marketing company headquartered in Argentina, with subsidiaries and affiliates in the Cayman

Islands, Netherlands, and Uruguay, among other locations. Torneos executives created and

controlled off-the-books shell companies, including FPT Sports S.A. (“FPT Sports”) and Arco

Business and Developments Ltd. (“Arco”), to execute certain transactions with and on behalf of

Torneos. Torneos maintained two accounts at BJB in the names of Arco (“the Arco Account”)

and FPT Sports (“the FPT Sports Account”).

               6.      Alejandro Burzaco was a citizen of Argentina, and the controlling

principal of Torneos and its subsidiaries.

               7.      The Fédération Internationale de Football Association (“FIFA”) was an

international body that governed and promoted the sport of soccer throughout the world. FIFA

was organized and registered under Swiss law and headquartered in Zurich, Switzerland. FIFA

was comprised of six continental confederations, various regional federations, and more than 200

member associations, each representing organized soccer in a particular nation or territory.
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 3 of 15 PageID #: 22

                                                                                                3

               8.     The Confederación Sudamericana de Fútbol (“CONMEBOL”) was one of

the six continental soccer confederations affiliated with FIFA. CONMEBOL, which was

domiciled and headquartered in Paraguay, governed soccer in South America and had 10

national soccer association members. Among other tournaments, CONMEBOL organized the

Copa América, Copa Libertadores, and Copa Sudamericana.

               9.     Soccer Official #1, an individual whose identity is known to the United

States and to the Bank, was a citizen of Argentina. Soccer Official #1 was a high-ranking

official of FIFA, CONMEBOL, and Asociación de Futbol Argentina (“AFA”), the Argentinian

soccer federation, which was a national member association of FIFA and CONMEBOL. During

2013, Soccer Official #1 received at least $25 million in bribe payments through an account held

at the Bank. Soccer Official #1 died on or about July 30, 2014.

               10.    Nicolás Leoz was a citizen of Paraguay. Leoz served as the president of

CONMEBOL and as a member of FIFA’s executive committee until approximately April 24,

2013, when he resigned from both positions, citing health issues.

               11.    Eugenio Figueredo was a citizen of the United States and Uruguay.

Figueredo was the president of CONMEBOL from approximately April 2013 to August 2014, a

member of FIFA’s executive committee from approximately May 2013 to May 2015, and

previously served as a vice president of CONMEBOL and president of the Uruguayan Football

Association. Between approximately 2013 and 2014, Figueredo received at least $2 million in

bribe payments through accounts held at the Bank.

               12.    Marco Polo del Nero was a citizen of Brazil. Del Nero was a member of

FIFA’s executive committee from approximately March 2012 to November 2015. Del Nero
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 4 of 15 PageID #: 23

                                                                                                  4

also served as the president of the Confederação Brasileira de Futebol (“CBF”), the Brazilian

soccer federation, from approximately April 2015 to December 2015.

               13.    José Maria Marin was a citizen of Brazil and maintained a residence in

New York during the relevant period. Marin served as the president of the CBF from

approximately March 2012 to April 2015. At various times relevant to this case, Marin was also

a member of multiple FIFA standing committees, including the organizing committee for the

Olympic football tournaments, as well as the organizing committees for the World Cup and the

Confederations Cup, where he was a special adviser. In or about 2013, companies controlled by

Marin and Marco Polo Del Nero received at least $3.9 million in bribe payments through

accounts held at the Bank.

               14.    Romer Osuna was a citizen of Bolivia. He served as the treasurer of

CONMEBOL from approximately 1986 to 2013 and also served as a member of the FIFA audit

and compliance committee. In or about 2013, Osuna received at least one bribe payment in the

amount of $600,000 through an account held at the Bank.

               15.    Sergio Jadue was a citizen of Chile who served as the president of the

National Football Association of Chile and a vice president of CONMEBOL. In or about 2014,

Jadue received at least one bribe payment of approximately $400,000 through an account held at

the Bank.

II.    The Criminal Scheme

               16.    During the relevant period, the Bank, through its employee Arzuaga,

agreed with sports marketing executives and soccer officials to launder at least $36,368,400 in

bribe payments through the United States in furtherance of a scheme in which sports marketing

companies bribed soccer officials in exchange for broadcasting rights to soccer matches.
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 5 of 15 PageID #: 24

                                                                                                  5

Arzuaga conspired to execute these illegal transactions using accounts at BJB, knowing that the

purpose of these transactions was to conceal and disguise the proceeds of bribery, and with the

intention to promote honest services wire fraud. In addition, Arzuaga knew that the funds

involved represented the proceeds of some form of unlawful activity. Through the

aforementioned actions, Arzuaga intended, at least in part, to benefit the Bank, which realized

fees and profits from the conduct described herein. Arzuaga’s supervisors at BJB (Supervisor

#1 and Supervisor #2) approved certain transactions through these accounts, despite significant

red flags—including knowing that Arzuaga was using fake documentation to justify at least one

payment to relatives of a soccer official. Furthermore, Bank personnel failed to properly

investigate and address indicia of money laundering and red flags in connection with the

accounts involved in the money laundering and bribery schemes.

               17.    Arzuaga willfully joined the money laundering and bribery schemes by

enabling his clients Alejandro Burzaco and Torneos to use accounts at the Bank to pay bribes in

furtherance of those schemes, including use of the Arco Account and the FPT Sports Account.

               18.    Arzuaga left Swiss Bank #1 in approximately June 2012 to accept a

position at BJB. When BJB hired Arzuaga, he began to transfer client bank accounts from

Swiss Bank #1 to newly opened accounts at BJB. Supervisor #2 directed members of the Latin

America private banking team to “make sure that the subject accounts were opened as soon as

possible, meaning immediately,” and stated that they could “count on [his] No Objection to be

‘fast tracked.’” Supervisor #2 added, “Having 38 new accounts is what we are paid for and a

good stress to have. Please use support from other teams if required. I can’t accept mourners

in times like we are leaving [sic].” The Bank followed Supervisor #2’s directive to expedite the

account openings, despite the fact that a number of the accounts Arzuaga was bringing to the
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 6 of 15 PageID #: 25

                                                                                                  6

Bank were held in the names of or beneficially owned by individuals or entities associated with

international soccer, which was generally understood to involve high corruption risks.

               19.    Arzuaga opened the Arco Account at BJB on or about October 31, 2012.

Prior to that time, Torneos primarily used an account in the name of Arco held at Swiss Bank #1

to pay bribes. On or about December 11, 2012, shortly after opening the Arco Account,

Arzuaga also opened the FPT Sports Account. Arzuaga understood that Torneos was using the

Arco Account and FPT Sports Account to pay bribes to soccer officials.

       A.      The Copa Libertadores Laundering

               20.    BJB conspired to launder bribes from Torneos to soccer officials for the

rights to the Copa Libertadores tournaments. Beginning in or about 2005, Alejandro Burzaco

acquired a minority ownership interest in Torneos and began to manage the company’s day-to-

day operations. From approximately 1999 to 2015, a Torneos affiliate, T&T Sports Marketing

Ltd., held exclusive worldwide broadcasting rights to the Copa Libertadores, an annual

tournament of club teams in the member nations of CONMEBOL. Burzaco continued

Torneos’s multi-year practice of paying bribes to CONMEBOL officials to obtain broadcasting

rights to the Copa Libertadores.

               21.    Burzaco and Torneos paid bribes through BJB to numerous soccer

officials in furtherance of this scheme, including Soccer Official #1, Eugenio Figueredo, Marco

Polo Del Nero, José Maria Marin, Romer Osuna and Sergio Jadue. Torneos sent more than $30

million of these bribes and off-the-books payments from the Arco Account and the FPT Sports

Account between approximately 2013 and March 2015. These payments were sent from or

through accounts in the United States.
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 7 of 15 PageID #: 26

                                                                                                  7

       B.      The World Cup Laundering

               22.    Between approximately 2010 and 2013, Alejandro Burzaco and co-

conspirators agreed and arranged to pay Soccer Official #1, who was the president of AFA and

the senior vice president of FIFA, approximately $30 million for his support in the award of

regional broadcasting rights to Torneos for four World Cups in 2018, 2022, 2026 and 2030.

Arzuaga transferred approximately $25 million of this money into a sub-account associated with

the FPT Sports Account (the “FTP Sports Sub-Account”) and held it there for Soccer Official #1.

       C.      The FPT Sports Account Laundering

               23.    BJB conspired to launder bribes from Torneos to soccer officials through

the FPT Sports Account and the FPT Sports Sub-Account. Torneos laundered approximately

$29,137,000 in bribes and other improper payments out of the FPT Sports Account at BJB from

in or about 2013 through March 2015. Several of these payments were made through accounts

held in the United States. The FPT Sports Account laundering included the following conduct.

                      a.      Due to the difficulty of transferring funds directly to Soccer

Official #1 without attracting unwanted scrutiny, Arzuaga advised Alejandro Burzaco to open a

sub-account to the main FPT Sports account at Swiss Bank #1 to separately hold Soccer Official

#1’s bribes. The purpose of putting the funds into a sub-account, rather than the main account,

was to conceal the funds while enabling Torneos to receive bank statements (that it could show

to Soccer Official #1) to confirm that the payments were made. Arzuaga also opened the FPT

Sports Sub-Account at BJB. As with the sub-account at Swiss Bank #1, the purpose of the FPT

Sports Sub-Account was to hold and help launder bribes Torneos paid to Soccer Official #1.

Arzuaga transferred money from the FPT Sports sub-account at Swiss Bank #1 into the FPT

Sports Sub-Account at BJB and held it there for Soccer Official #1.
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 8 of 15 PageID #: 27

                                                                                                   8

                      b.      The FPT Sports Sub-Account at BJB was funded with bribe

proceeds sent via wire transfers on or about April 11, 2013, several of which were sent to or from

the United States. For example, on or about April 11, 2013, Broadcasting Company Affiliate A,

an affiliate of a major broadcasting company headquartered in Latin America whose identity is

known to the United States and to the Bank, transferred $7.25 million from its account at a bank

in New York to the FPT Sports Account. Torneos then transferred the funds on the same day to

the FPT Sports Sub-Account. This payment was a portion of a $15 million bribe to Soccer

Official #1 for his support in the award of broadcasting rights for the 2026 and 2030 World

Cups.

                      c.      In furtherance of the World Cup money laundering and bribery

scheme, Arzuaga met with Soccer Official #1 on several occasions, including on at least one

occasion when he received instructions from Soccer Official #1 about how to invest the assets in

the FPT Sports Sub-Account.

                      d.      To conceal the origins of these payments and their purpose,

Arzuaga falsified certain BJB documents to conceal the true beneficial owner of the assets

maintained in the FPT Sports Sub-Account and make the funds appear to belong to Torneos.

                      e.      On or about July 30, 2014, Soccer Official #1 died. Following his

death, Arzuaga arranged for the transfer of the bribery proceeds held in the FPT Sports Sub-

Account to Soccer Official #1’s heirs. On or about November 12, 2014, BJB executed a book

transfer of approximately $16,567,000 from the FPT Sports Sub-Account to an account at BJB

held in the name of one of Soccer Official #1’s heirs (“Heir #1”), an individual whose identity is

known to the United States and to the Bank. Together with counsel at Torneos, Arzuaga

worked with Heir #1 to create fraudulent contracts to support the transfer to Heir #1. On or
  Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 9 of 15 PageID #: 28

                                                                                                      9

about March 24, 2015, BJB executed a wire transfer of approximately $8 million from the FPT

Sports Sub-Account, through BJB’s correspondent account at a bank in New York, to an account

held at another Swiss bank in the name of another of Soccer Official #1’s heirs (“Heir #2”), an

individual whose identity is known to the United States and to the Bank. Arzuaga advised Heir

#2 to open the account at the other Swiss Bank in the name of FPT Sports in order to divert

suspicion regarding the transfer.

                         f.     Arzuaga had multiple conversations with Supervisor #1 and

Supervisor #2 about Soccer Official #1 and the funds held for Soccer Official #1 in the FPT

Sports Sub-Account. Arzuaga told both Supervisor #1 and Supervisor #2 that these funds would

be transferred out of the FPT Sports Sub-Account to Soccer Official #1’s heirs in the wake of

Soccer Official #1’s death. Arzuaga also told both Supervisor #1 and Supervisor #2 about the

use of a fake contract to justify the transfer to Heir #1. Notwithstanding the representations

made by Arzuaga, Supervisor #1 and Supervisor #2 failed to ask additional questions, or to

conduct further inquiries about the aforementioned transfer to Soccer Official #1’s heirs, the

fake contract, or any of the other transactions the Bank conducted on behalf of Arzuaga’s soccer-

related clients.

        D.         The Copa América Laundering

                   24.   BJB also conspired to launder bribes to soccer officials for the rights to

CONMEBOL’s Copa América soccer tournament. From approximately 1987 to 2011, a

Brazilian sports marketing company, Traffic Sports (“Traffic”), held the commercial rights to the

Copa América tournament. At various times during that period, Traffic agreed to pay bribes to

Nicolás Leoz and other CONMEBOL officials in exchange for their support for Traffic’s

position as the exclusive holder of those rights. In or about 2010, CONMEBOL terminated its
 Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 10 of 15 PageID #: 29

                                                                                                  10

longstanding relationship with Traffic and entered into an agreement with Full Play, a sports

marketing company based in Argentina. In order to win that contract, Full Play’s principals,

Hugo Jinkis and Mariano Jinkis, agreed to pay bribes to various CONMEBOL officials. In or

around 2013, Torneos, Full Play, and Traffic entered into a settlement regarding the rights to the

Copa América tournament, through which the three companies equally participated in a joint

venture known as Datisa, which entered into a contract with CONMEBOL on or about May 25,

2013 granting Datisa exclusive worldwide commercial rights to the 2015, 2019, and 2023 Copa

América tournaments and the 2016 Copa América Centenario, which was held in the United

States (the “2013 Copa América Contract”).

               25.     In connection with the 2013 Copa América Contract, the Datisa partners

agreed to pay tens of millions of dollars in bribes to CONMEBOL officials—all of whom were

also FIFA officials—including bribe payments for signing the contract and for each of the four

editions of the tournament. The agreement called for bribe payments to be made to each of the

“top” three CONMEBOL officials (the president of the confederation and the presidents of the

Brazilian and Argentine federations), the CONMEBOL general secretary and as many as seven

other CONMEBOL federation presidents. The officials who were to receive bribes included,

among others, Eugenio Figueredo, Soccer Official #1, Sergio Jadue, José Maria Marin, and

Marco Polo Del Nero.

               26.     As part of the settlement creating Datisa, José Hawilla, who was the owner

of Traffic, agreed to reimburse Torneos and Full Play a total of $13.333 million for the bribes

they previously paid to obtain the Copa América rights. Among other payments fulfilling that
 Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 11 of 15 PageID #: 30

                                                                                                   11

agreement, on or about June 18, 2013, Traffic sent a wire transfer of $5 million from its account

at Delta National Bank & Trust Co. in Miami, Florida to the FPT Sports Account.

               27.     In 2013, Torneos decided to close the shell company Arco, but the Arco

Account remained open until November 2014. The FPT Sports Account then became the main

vehicle for bribes, and remained open until on or about May 12, 2015.

               28.     As compensation for his assistance to Torneos and Alejandro Burzaco,

including facilitating the payment of bribes to soccer officials, Arzuaga received cash bonuses

from Torneos, including a payment in the amount of approximately $450,000 on or about

January 5, 2015, which was compensation for his efforts in arranging the transfer of funds to

Soccer Official #1’s heirs.

III.   The Bank’s Compliance Failures

               29.     BJB’s compliance department failed to adequately review the multiple

financial transactions that represented the bribe payments made pursuant to these schemes and

that bore significant indicia of money laundering, including facially dubious contracts and

services purportedly rendered by shell corporations.

               30.     BJB’s anti-money laundering (“AML”) controls failed to detect or prevent

money laundering transactions related to the soccer bribery schemes. Had Supervisor #1 or

compliance personnel meaningfully reviewed Arzuaga’s due diligence on Torneos and his

responses to transaction alerts (which Supervisor #1 and compliance personnel were required to

affirmatively approve), they would have known there were multiple, significant red flags,

including facially false contracts, payments to third parties at the direction of a FIFA official, and

services purportedly rendered by shell corporations—all of which would have alerted the Bank

to the bribery, money laundering, or other illegal activity.
 Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 12 of 15 PageID #: 31

                                                                                                 12

                31.     In addition to these compliance control failures, BJB directed “that

[Arzuaga’s clients’] accounts [be] opened as soon as possible, meaning immediately,” with “No

Objection to [their being] ‘fast tracked.’” This, in the hope that these clients would provide

lucrative business. In particular, when Arzuaga first joined BJB in 2012, Supervisor #2

instructed that the compliance review of Arzuaga’s accounts be expedited.

                32.     BJB compliance also failed to appropriately investigate or address several

significant indicia of money laundering in connection with the funding of an account of Heir #1.

For example, in or around February 2015, following the death of Soccer Official #1, Arzuaga

attempted to open an account at BJB for another of Soccer Official #1’s heirs (“Heir #3”), an

individual whose identity is known to the United States and to the Bank. As an initial deposit,

Heir #3 attempted to deposit three checks issued by FIFA. Compliance expressed concern about

accepting checks rather than wire transfers due to money laundering risk, but ultimately agreed

to accept those checks.

                             MONEY LAUNDERING CONSPIRACY

                33.     The allegations contained in paragraphs one through 32 are realleged and

incorporated as if fully set forth in this paragraph.

                34.       In or about and between February 2013 and May 2015, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

BANK JULIUS BAER & CO. LTD., together with others, did knowingly and intentionally

conspire to transport, transmit and transfer monetary instruments and funds from places in the

United States to and through places outside the United States, and from places outside the United

States to and through places in the United States, (i) with the intent to promote the carrying on of

specified unlawful activity, to wit: wire fraud, in violation of Title 18, United States Code,
 Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 13 of 15 PageID #: 32

                                                                                                      13

Section 1343 (the “Specified Unlawful Activity”), contrary to Title 18, United States Code,

Section 1956(a)(2)(A), and (ii) knowing that the monetary instruments and funds involved in the

transportation, transmission and transfer represented the proceeds of some form of unlawful

activity and knowing that such transportation, transmission and transfer was designed in whole

and in part to conceal and disguise the nature, location, source, ownership and control of the

proceeds of the Specified Unlawful Activity, contrary to Title 18, United States Code, Section

1956(a)(2)(B)(i).

               (Title 18, United States Code, Sections 1956(h) and 3551 et seq.)

                             CRIMINAL FORFEITURE ALLEGATION

               35.     The United States hereby gives notice to the defendant that, upon its

conviction of the offense charged herein, the government will seek forfeiture in accordance with

Title 18, United States Code, Section 982(a)(1), which requires any person convicted of such

offense to forfeit any property, real or personal, involved in such offense, or any property

traceable to such property.

               36.     If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as
Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 14 of 15 PageID #: 33

                                                                                                 14

incorporated by Title 18, United States Code, Section 982(b)(l), to seek forfeiture of any

other property of the defendant up to the value of the forfeitable property described in this

forfeiture allegation.

                 (Title 18, United States Code, Sections _982(a)(l) and 982(b)(l); Title 21, United

States Code, Section 853(p))




                                                     MA~
                                                     Acting United States Attorney
                                                     Eastern District of New York




                                                    ,~d{a
                                                        ~
                                                     DEBORAH L. CONNOR
                                                     Chief
                                                     Money Laundering and Asset Recovery
                                                     Section
                                                     Criminal Division
                                                     United States Department of Justice
                 Case 1:21-cr-00273-PKC Document 5 Filed 05/27/21 Page 15 of 15 PageID #: 34

F.#: 015R01670
FORM DBD-34             No.
JUN. 85


                                UNITED STATES DISTRICT COURT
                                              EASTERN District of NEW YORK

                                                        CRIMINAL DIVISION

                                      THE UNITED STATES OF AMERICA
                                                                          vs.

                                                 BANK JULIUS BAER & CO. LTD.,
                                                                                          Defendant.

                                                        INFORMATION
                          (T. 18, U.S.C., §§ 1956(h), 982(a)(1), 982(b)(1) and 3551 et seq.; T. 21,
                                                     U.S.C., § 853(p)))
                              A true bill.

                        ________________________________________
                                                                                            Foreperson


                        Filed in open court this _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ day,

                        of _ _ _ _ _ _ _ _ _ _ _ _ A.D. 20 _ _ _ _ _

                         _______________________________________
                                                                                                 Clerk


                        Bail, $ _ _ _ _ _ _ _ _ _ _ _

                            Sam Nitze, Lauren Elbert, Assistant U.S. Attorneys (718) 254-7000
                                    Christian Nauvel, Trial Attorney (202) 514-0350
